Citation Nr: 0332103	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  96-27 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


WITNESS AT HEARING ON APPEAL

Veteran


REPRESENTATION

Veteran represented by:	Fred J. Fleming, Esquire


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.

This matter originally came to the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In October 1997, the veteran testified at a RO 
hearing in support of his appeal.
 
In a March 2000 decision, the Board found that the veteran 
was not entitled to service connection for a low back 
disability.  The veteran appealed the Board's decision to the 
U.S. Court of Appeals for Veterans Claims (the Court).
 
While the case was pending before the Court, in November 
2000, the veteran's attorney filed an Unopposed Motion for 
Remand and to Stay Proceedings on the grounds that a remand 
was required due to the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a January 2001 Order, the 
Court granted the motion and vacated the Board's March 2000 
decision. 

In September 2001, the Board remanded the matter to the RO 
for further development consistent with the VCAA.  A review 
of the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claim of service connection for a 
low back disorder has been obtained by the RO, and the RO has 
notified him of the type of evidence needed to substantiate 
his claim.

2. The veteran's current low back disorder was not clinically 
evident during service or within one year of the veteran's 
separation from active duty service.

3.  The medical evidence establishes that there is no causal 
relationship between the veteran's low back disability and 
his active service or any incident therein.



CONCLUSION OF LAW

Residuals of a low back injury were not incurred in or 
aggravated by active service, nor may arthritis of the spine 
be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA, 
which has since been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, VA satisfied these duties to the 
veteran in a May 2002 letter. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  A 
review of the evidence of record discloses that the RO 
attempted to obtain the veteran's service medical records, 
and hospital records from Eilison Air Force Base in Alaska 
through the National Personnel Records Center (NPRC) in St. 
Louis, Missouri.  The NPRC provided that the hospital records 
would have been retired to the veteran's personnel records, 
however, the veteran's service medical records and personnel 
records are not on file and may have been in a location that 
was related to the 1973 fire at the NPRC.  

Due to the missing service medical records, the Board 
recognizes its heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The Board notes that the veteran's DA Form 1 is available for 
review, which provides basic personnel data during the 
veteran's active duty service.  The veteran indicated that 
post-service he received treatment from a Dr. Burns, however, 
later indicated that he did not know the doctor's location or 
if he was still alive.  The RO attempted to obtain these 
records to no avail.  The veteran provided that he received 
treatment from a physician in Chicago, but never provided any 
further information regarding the name or address of the 
physician, therefore, the RO was unable to obtain these 
records.  The veteran indicated that he received a physical 
in 1956 from a Dr. Dripp upon commencement of his employment 
at Stupp Bridge Co.  A representative from Stupp Bridge Co. 
was able to confirm the veteran's employment with the 
company, however, stated that the hiring physicals had been 
lost.  Medical records were obtained from the St. Louis VA 
medical facility where the veteran began treating in 1996.  
The veteran was afforded a VA medical examination in July 
2003.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2003).  This examination report is thorough and 
provides an opinion regarding the issue on appeal.  Thus, the 
Board finds that another examination is not necessary.  For 
all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues of service connection for a low back disorder.

Finally, with respect to the recent decision in Paralyzed 
Veterans of America v. Sec'y of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010, slip op. at 21, 49 (Fed. Cir. 
Sept. 22, 2003), the Board acknowledges that the VCAA letter 
issued in May 2002 only provided 30 days for the veteran to 
respond-although it also pointed out that any evidence 
received within one year could result in benefits being 
awarded back to the date of claim.  It is apparent that the 
RO applied the provisions of the invalidated 38 C.F.R. 
§ 3.159(b), as the veteran was provided 30 days to respond 
but he was advised that he could still respond within a year 
and benefits, if any, would be awarded accordingly.  
Additionally, the veteran submitted a statement in August 
2003 that he had no further evidence to submit.  Thus, 
although it appears that the RO initially applied the 
regulation that was invalidated by the Federal Circuit, the 
veteran has been provided ample opportunity to present 
evidence and has acknowledged that he has no other evidence 
to submit.


I.  Factual Background

The veteran's DA Form 1 provides that during active duty 
service the veteran was admitted to the military infirmary 
from May 1954 to June 1954, however, there are no details 
provided regarding treatment.  

In September 1995 the veteran filed a claim of service 
connection for a back injury contending that he injured his 
back in March 1954 during active duty service.  He provided 
that he was hospitalized from May 1954 to June 1954 at the 
Eielson Air Force Base in Alaska.  In a Statement in Support 
of his Claim, the veteran stated that during training 
exercises at Eielson Air Force Base he was carrying a "bar" 
and "arctic gear" while following in the tracks of an 
armored tank.  The veteran lost his balance, fell and twisted 
his back.  He reported to "sick bay" and, upon the 
realization that he was getting worse, was hospitalized in 
May 1954 until June 1954.  The veteran contends that a 
separation examination was performed in December 1954 and he 
claimed his back injury.  He was told that he would have to 
stay in service for an indefinite amount of time for an 
evaluation of his back, or he could he could withdraw the 
contention about his back and be discharged.  The veteran 
chose the latter option.  The veteran contends that since 
being discharged he has had considerable problems with his 
back.

In March 1996 the veteran underwent a VA examination and the 
examiner diagnosed degenerative joint disease of the 
lumbosacral spine.  An X-ray examination of the lumbosacral 
spine performed in March 1996 revealed degenerative disk 
disease and osteoarthritis.  In June 2002 an X-ray 
examination of the lumbar spine was performed and the 
examiner's impression was that of bone marrow edema of L2, 
L3, L4 and posterior half of L5 vertebral body likely 
representing reactive marrow edema due to degenerative disc 
disease or early compression fractures and severe 
degenerative disc disease at multiple levels.  An X-ray 
examination of the lumbosacral spine in July 2003 reflected 
an impression of moderately severe degenerative changes with 
multiple reduced disk spaces and scoliosis.

In July 2003 the veteran was afforded another VA examination.  
The veteran recounted his claim that during training, he fell 
and twisted his low back.  He claims that at that time he was 
diagnosed with a "strain" and never received light duty 
treatment.  He was hospitalized in May 1954 because his back 
pain returned and became worse.  No diagnosis was ever 
established and after one week of "traction" he recovered.  
Subsequently, he had occasional low back pain but never 
required further treatment.  He received post-service medical 
treatment in 1955, 1957 and occasionally for the remaining 
years.  He estimated that he treated with a chiropractor 
approximately twenty times over the course of his post-
service career, however, no medical records were available.  
The VA examiner's diagnosis was significant lumbar 
degenerative disk disease.  The examiner opined that it is 
not at least as likely as not that the veteran's injury was 
the causation of his current low back disorder. 


II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Where a veteran had active service continuously for 90 days 
or more during a period of war or during peacetime service 
after December 31, l946, and arthritis becomes manifest to a 
degree of 10 percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  

To establish service connection for a chronic disease on a 
presumptive basis, it is not required that the disease be 
diagnosed in the presumptive period, but only that there be 
then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
light of subsequent developments it may gain considerable 
significance.  38 C.F.R. § 3.307(c) (2003).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).


III.  Analysis

The Board has thoroughly reviewed the evidence of record, as 
summarized above.  As set forth, the veteran claims service 
connection for a low back disorder, which he asserts, stems 
from an injury he incurred in service.  It is clear that the 
veteran has a current low back disorder, lumbar degenerative 
disk disease with arthritis.

The veteran contends that in March 1954 he sustained injury 
to his low back when he fell and twisted his back during 
active duty training.  He contends that he was hospitalized 
from May to June 1954.  Although, there are no records 
available that reference the reason for the hospitalization, 
the Board does not dispute the veteran's recollection that he 
was hospitalized for treatment of a low back injury.  

Attempts to obtain post-service medical records of treatment 
the veteran obtained from private sources have been 
fruitless.  Consequently, despite the RO's attempts to obtain 
further medical records, there are no post-service medical 
records to review until 1996. Furthermore, there is no 
medical evidence of the clinical presence of arthritis to a 
compensable degree within one year of active service.  The 
first clinical record that diagnosed a low back disorder to 
include arthritis was in May 1996.  The only medical opinion 
of record addressing the possible relationship between the 
claimed inservice injury and the current lumbar degenerative 
disk disease with arthritis is that provided by the VA 
examiner in July 2003. It was this physician's opinion that 
it is not at least as likely as not that the veteran's injury 
in 1954 was the causative factor of his current low back 
disability. 

The Board accepts the July 2003 examination as being the most 
probative medical evidence on the subject, as it was based on 
a review of all historical records and a thorough 
examination, and it contains detailed rationale for the 
medical conclusion.  See Boggs v. West, 11 Vet. App. 334 
(1998).  Given the depth of the examination report, and the 
fact that it was based on a review of the applicable record, 
the Board finds that it is more probative and material to the 
veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  
The Board has considered 38 U.S.C.A. § 1154(b) (West 2002) 
but finds that it does not apply.  The evidence does not 
show, nor does the veteran contend, that the injury was 
sustained in combat.  

Although the Board has taken into account the veteran's 
assertions, he is not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis or etiology 
of a current disability.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, the veteran's own testimony is not 
probative evidence that his current disorder is causally 
related to the low back injury that he claims he sustained in 
active duty service.

The preponderance of the evidence is against the veteran's 
claim of service connection for residuals of a low back 
injury.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for residuals of a low back 
injury is denied.





	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



